636 F.3d 44 (2010)
COOPER UNIVERSITY HOSPITAL, Appellant
v.
Kathleen SEBELIUS, Secretary, Department of Health and Human Services, Pursuant to F.R.A.P. 43(c).
No. 09-4095.
United States Court of Appeals, Third Circuit.
Argued: September 15, 2010.
Opinion Filed: October 12, 2010.
Mark H. Gallant, Esq. (Argued), Judy Wang Mayer, Esq., Cozen & O'Connor, Philadelphia, PA, Thomas McKay, III, Esq., Cozen & O'Connor, Cherry Hill, NJ, for Appellant.
Anthony J. Steinmeyer, Esq. (Argued), August E. Flentje, Esq., United States Department of Justice, Washington, DC, David L. Hoskins, Esq., Department of Health & Human Services, Health Care Financing Division, Washington, DC, Elizabeth A. Pascal, Esq., Office of the United States Attorney, Camden, NJ, for Appellee.
Before: SLOVITER, BARRY and SMITH, Circuit Judges.
Prior report: D.N.J., 686 F. Supp. 2d 483.

OPINION OF THE COURT
BARRY, Circuit Judge.
Cooper University Hospital has appealed the grant of summary judgment in favor *45 of Kathleen Sebelius, Secretary of the U.S. Department of Health and Human Services, in this very complex and very important matter. The case before the Hon. Jerome B. Simandle, and now the appeal before us, involved the amount of Medicare reimbursement that Cooper University Hospitala hospital in Camden, New Jersey, with a large low-income patient populationreceives from the federal government for serving a disproportionate share of low-income patients. Resolution of the difficult legal issue presented required an analysis of the interaction between, and the intersection of, the Medicare and Medicaid statutes, described by a sister court as being "among the most completely impenetrable texts within human experience." Rehab. Ass'n of Va., Inc. v. Kozlowski, 42 F.3d 1444, 1450 (4th Cir.1994). Resolution of this issue will affect hospitals well beyond the one hospital party to this case.
We have carefully considered the record and the submissions of the parties, and have heard oral argument. We have paid particular attention to the patience and skill with which Judge Simandle has handled this case from its very inception until its conclusion, when he rendered an Opinion that thoughtfully, thoroughly, and articulately decided what had to be decided. We could not do it better, and we will not try. Suffice it to say, substantially for the reasons set forth in Judge Simandle's excellent Opinion of September 28, 2009, we will affirm.

ORDER
It appearing that in the Petition for Rehearing by Appellant, counsel requested that the panel reissue its Opinion in a precedential format, and that counsel for Appellee agreed with this request in their Answer to the Petition for Rehearing,
At the direction of the court, the Not Precedential Opinion filed n October 12, 2010, will be re-issued in Precedential format.